                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO


TEAL PEAK CAPITAL, LLC;
                                              Civil No. 3:20-cv-1747
Plaintiff,

v.
                                              Breach Of Contract; Specific
ALAN BRAM GOLDMAN;                            Performance Of Contract;
                                              Reimbursement Of Funds, Costs
Defendants.                                   And Expenses



                   Motion for Extension of Time to Oppose
                      Motion to Dismiss at ECF No. 63

To the Honorable Court:

        Comes Now, Teal Peak Capital, LLC (“TPC”), and through the undersigned

attorney, respectfully states and prays:

        1.    On June 22, 2021, this Honorable Court granted TPC until July 6, 2021 to

respond to Defendant’s Motion to Dismiss the Amended Complaint. [ECF No. 63]

Ordinarily, the time granted is more than sufficient for any party to respond. However,

the undersigned has been tied up during the last two weeks in a preliminary injunction

hearing currently being held before Magistrate Judge Marshal D. Morgan in V. Suárez v.

Camioneros Unidos, et al., 21-cv-01271-ADC-MDM.          The preparation process, long

hours at the Court and continuing need for research and additional motions have taken

all our available time, particularly the time needed to respond to Defendant’s Motion to

Dismiss, which, although frivolous --in our view, requires a thorough response. After all,

we are talking about a motion that seeks to deprive TPC from his day in court.
       2.     The injunction hearing is set to continue this Friday, July 9, and up to this

day we have been working on a request to extend the already issued TRO. So, du to

these unusual circumstances, we asked this Honorable Court to grant us an extension

of time to respond to Defendant’s Motion to Dismiss until Wednesday, July 14, 2021.

We will do our best to file it before, but reality is we are not certain the injunction hearing

will conclude on Friday. It most likely will continue until Monday.

        Wherefore, TPC respectfully requests from this Honorable Court to grant it an

extension until Wednesday, July 14, 2021 to respond to Mr. Goldman’s requests for

Dismissal of the Amended Complaint.

       Respectfully Submitted.

       In San Juan, Puerto Rico, this 6th day of July, 2021.

       I hereby certify that, on this same date, I electronically filed the foregoing with

the Clerk of the Court using the Court’s CM/ECF system, which will send notice of its

filing electronically to the attorneys of record.


                                            Sánchez-Betances, Sifre &
                                            Muñoz-Noya, LLC
                                            33 Calle Bolivia, Suite 500
                                            San Juan, PR 00917
                                            t. 787-756-7880
                                            f. 787-753-6580

                                            s/Adrián Sánchez-Pagán
                                            Adrián Sánchez-Pagán
                                            USDPR NO. 223311
                                            asanchez@sbsmnlaw.com




                                               2
